SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 MATERIAL FACT TIM PARTICIPAÇÕES SA ("Company") (BM&FBOVESPA: TIMP3; NYSE: TSU), in response to BM&FBOVESPA’s request for Information SAE / GAE 2685-14, requesting clarification on the news flow about discussions involving the merger of Telecom Italia and Vivendi’s assets in Brazil, hereby informs its shareholders, the market in general and other stakeholders that Telecom Italia has communicated what follows: “In response to the numerous press reports of Telecom Italia Group’s interest in acquiring Brazilian company GVT S.A., Telecom Italia confirms that it is undertaking a detailed review to determine whether it may be opportune to submit an offer to Vivendi SA (GVT’s parent company) to create an industrial combination that would include integration of the Brazilian businesses of the two groups. No offer has been finalized or made and any decision to proceed with such a business combination would be subject to the approval of the corporate bodies of Telecom Italia and TIM Participacoes which have not yet been convened.”
